JUSTICE HEIPLE, dissenting: The majority is reversing this case because, in their opinion, the trial judge assumed the role of prosecutor by acting on his own initiative in calling the minor’s accomplice to testify as a court’s witness. According to the majority, the trial judge helped the State to establish its case. I disagree. As the majority admits, a trial judge may question a witness in order to enlighten material issues that seem obscure and to elicit the truth. This is precisely what happened in the present case. A trial judge does not assume the role of prosecutor when, with proper foundation, he calls a single witness who can state with certainty whether or not the defendant committed the crime he was charged with. A court’s witness may be called when the following foundation requirements are met: (1) One party is unwilling to vouch for the witness’ credibility; (2) the testimony of the witness will relate to direct issues involved in the case, and; (3) the testimony is necessary to prevent a miscarriage of justice. (People v. DeFord (1978), 59 Ill. App. 3d 942.) The general practice is for one of the parties to ask the trial judge to call a court’s witness. However, there is nothing in the law which prevents a court from doing so on its own initiative, as in the present case, so long as a proper foundation is laid. In People v. Moriarity (1966), 33 Ill. 2d 606, the trial judge, on his own motion, called the defendant’s wife to testify as a court’s witness. The supreme court reversed, finding that the wife was called solely to provide an avenue for the hearsay testimony of another witness. Under these circumstances, the supreme court held that it was error to call the wife as a court’s witness and that the trial court acted arbitrarily and without a proper foundation. The circumstances in the present case are just the opposite. The trial judge’s decision to call Keith Lambert as a court’s witness was reasonable and supported by an adequate foundation. Before calling Lambert to the witness stand, the court made the following statement: “For the record, the Court does not ordinarily enter in these matters by calling a witness, but it seemed highly unusual to me that someone who allegedly was involved in this thing with the minor and who, by his own admission in open Court, admitted that he himself was present on the night in question in which this controversy arose, I thought it highly unusual that that person not be brought in here by the people as a witness. They assured me there was good and valid reason for it and the voir dire just now conducted in Chambers with Mr. Lambert and the attorneys that Í mentioned that were present in the courtroom, the Court found that while there was some justification for the people not to call the defendant there certainly wasn’t any justification in my mind for not receiving his testimony.” From these remarks, it is clear that the court believed that the State did not wish to call Lambert as a witness and rely on his credibility. Lambert, as both the minor’s accomplice and an eyewitness, knew whether or not the minor was present at the scene of the crime. And if the trial judge harbored some reservations about the minor’s guilt (as the majority contends), then to acquit or convict him without hearing Lambert’s testimony may have been a miscarriage of justice. I also do not believe that the trial judge exceeded the bounds of judicial discretion in questioning Lambert. The only question asked was whether the minor was with Lambert during the commission of the crime in question. At first, Lambert refused to answer. But after the court threatened to find him in contempt, Lambert returned the following day and gave a satisfactory answer. Both sides were then permitted to cross-examine. The judge said or did nothing to demonstrate partiality toward either party. It is interesting to note that at the time Lambert was called, the court could not have known whether his testimony would help to convict or exonerate the minor. The court was simply trying to arrive at the truth and eliminate uncertainty. There was a proper foundation for calling Lambert as a court’s witness and the judge remained impartial throughout the entire hearing. In short, there is no reason to reverse this case. Therefore, I dissent.